Citation Nr: 1536745	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable initial disability rating for degenerative changes of the right thumb prior to June 7, 2012, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

During the pendency of the appeal, a May 2015 RO decision granted an increased 20 percent disability rating for degenerative changes of the right thumb, effective June 12, 2012.  However, as this does not represent a complete grant of benefits, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the Board notes that the assigned effective date for the increased 20 percent disability rating was meant to reflect the date of the June 2012 VA examination.  However, the June 2012 VA examination report documents that the actual date of the examination was June 7, 2012, while the electronic note was signed by the VA examiner on June 12, 2012.  Therefore, the Board finds that the proper effective date of the 20 percent disability rating is June 7, 2012, and the Board has properly recharacterized the issue on appeal and the assigned staged rating periods accordingly.  

This matter was previously remanded by the Board in June 2012 and September 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

Finally, the Board notes that a claim of entitlement to an increased disability rating in excess of 20 percent for residuals of a fracture and bone graft of the right wrist was previously before the Board, resulting in a September 2014 denial which was the subject of a March 2015 Joint Motion for Remand (JMR) before the United States Court of Appeals for Veterans Claims.  Subsequently, the Board remanded the issue in May 2015 for development consistent with the March 2015 JMR, including a VA examination.  However, it does not appear from the record that the requested development has been completed by the RO; therefore, the matter is not before the Board at this time.  


FINDINGS OF FACT

1.  Prior to June 7, 2012, the Veteran's degenerative changes of the right thumb were manifested by painful limitation of motion without ankylosis.  

2.  From June 7, 2012, the Veteran's degenerative changes of the right thumb have been manifested by painful limitation of motion resulting in unfavorable ankylosis.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for degenerative changes of the right thumb has been met prior to June 7, 2012; thereafter, the criteria for an increased disability rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5224, 5228 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran's claim on appeal arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional discussion of the duty to notify with respect to the initial rating of the Veteran's degenerative changes of the right thumb is required.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, including VA examination reports, and private treatment records, and all such records have been associated with the claims file.  

The Veteran was afforded an initial VA examination in February 2007.  Following the June 2012 Board remand, the Veteran was afforded an additional VA examination that same month.  Additionally, following the September 2014 Board remand, VA obtained addendum medical opinions in December 2014 and May 2015.  The Board finds that the VA examinations and opinions of record, when read together and considered as a whole, are adequate to decide the Veteran's claim on appeal, as they were based on thorough examinations wherein the examiners obtained and considered the Veteran's prior medical history, and most importantly, described the Veteran's disability in sufficient detail to allow evaluation of the severity of his right thumb disability by the Board.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given the above development, the Board finds there has been substantial compliance with the prior Board remand directives, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Right Thumb  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2015), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2015).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed herein, the Board has considered the staged rating periods assigned by the RO; moreover, no additional staged rating periods are warranted.  

The Veteran's service-connected degenerative changes of the right thumb are rated as noncompensable prior to June 7, 2012 under Diagnostic Code (DC) 5228, for limitation of motion of the thumb, and as 20 percent disabling thereafter under DC 5003-5224, for degenerative arthritis resulting in ankylosis of the thumb.  38 C.F.R. § 4.71a, DCs, 5003, 5224, 5228 (2015).  

Under DC 5224, a 10 percent disability rating is warranted for favorable ankylosis of the thumb, while a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  

Under DC 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5229.  A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id.  

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb:  If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4.  If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  Id.  If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis.  Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis.  Id.  

Additionally, arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  Id.  The above ratings are to be combined, not added under DC 5003.  Id., Note 1.  


II.A.  Prior to June 7, 2012  

Turning to the evidence of record, the Veteran first claimed a right thumb disability in July 2006.  At that time, he reported decreased strength, pain, and a knot in his right thumb.  

The Veteran was first afforded a VA examination in February 2007.  At that time, he reported decreased range of motion and weakness in his right hand, with more severe symptoms in cold or damp weather.  Upon physical examination, there was a bony deformity with swelling at the first metacarpophalangeal (MCP) joint, with decreased range of motion of the MCP and interphalangeal (IP) joints of the right thumb; apposition of the thumb was not possible to the little finger.  Grip strength was rated as 4/5 in the right hand.  The examiner assessed minor degenerative changes about the PIP and DIP joints of multiple digits of right hand, and moderate to severe degenerative changes of the first metacarpal-trapezial joint.  

The Veteran's July 2007 notice of disagreement (NOD) stated that his thumb was far worse than when he was discharged from active service.  He reported near constant pain and swelling in his right thumb, and stated that he was unable to touch his little finger with his thumb by about one inch, and that it too was getting worse.  He also reported an effect upon his maintenance work in that it was hard to turn a bolt or nut with his finger and thumb.  Finally, he reported a prior operation involving his right thumb.  

After reviewing the evidence, the Board resolves any reasonable doubt in favor of the Veteran and finds that the preponderance of evidence supports an increased disability rating of 10 percent for the Veteran's degenerative changes of the right thumb prior to June 7, 2012.  

The most probative competent evidence during the rating period reflects that the Veteran had some painful limitation of motion in that he was unable to oppose his thumb to his little finger.  However, the evidence is unclear as to the exact size of the resulting gap when the Veteran attempted to oppose his thumb and his little finger.  The VA examiner did not document the size of any existing gap, and the Veteran stated that it was "about one inch."  Additionally, the Board has also considered whether there is any additional functional loss not contemplated in the current noncompensable rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In this regard, the Board notes that Veteran has reported pain and there is documented limitation of motion of the right thumb.  As such, the Board very carefully considered the relevant provisions which recognize painful motion of the joints as productive of disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Significantly, the evaluation of painful motion as limited motion applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, 25 Vet. App. 32.  

Therefore, resolving any doubt in favor of the Veteran, an increased 10 percent disability rating is warranted for the Veteran's degenerative changes of the right thumb prior to June 7, 2012.  

The Board has also considered whether an increased 20 percent rating is warranted under the applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  

Under DC 5224, a 20 percent disability rating is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, DC 5224.  

Under DC 5228, a 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Id., DC 5228.  

Under DC 5003, a 20 percent disability rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  (emphasis added).  Although DC 5003 does not define what constitutes an "incapacitating exacerbation," the term is defined elsewhere in the Rating Schedule for the musculoskeletal system in regards to intervertebral disc syndrome and in the Rating Schedule for the digestive system.  See 38 C.F.R. § 4.71a, DC 5243, Note 1; see also 38 C.F.R. § 4.114, DCs 7345 and 7354, Notes (2) (2013).  As used therein, an incapacitating episode is a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  Id.  

The evidence discussed above, including the competent findings of the February 2007 VA examination and the competent lay reports from the Veteran, does not document any unfavorable ankylosis of the thumb, or a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers while attempting to oppose the thumb and fingers.  Additionally, the Veteran has not alleged, and the medical record does not document, any bed rest specifically prescribed by a physician due to his right thumb condition at any time during the rating period.  Accordingly, the Board finds that the evidence does not warrant an increased 20 percent disability rating prior to June 7, 2012.  

Thus, resolving any doubt in favor of the Veteran, an increased 10 percent disability rating, but no higher, is warranted for the Veteran's degenerative changes of the right thumb prior to June 7, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.  From June 7, 2012

The Veteran was afforded an additional VA examination on June 7, 2012.  The examiner documented the Veteran's diagnosis of degenerative changes of the right thumb, on his dominant right hand.  The Veteran reported that he had developed degenerative changes, loss of range of motion, weakness, and pain in his right thumb.  Additionally, he reported flare-ups of increased pain, weakness, and stiffness in cold weather or with physical activities which included twisting, turning, pushing, or pulling motions.  

Upon physical examination, the Veteran displayed limitation of motion of the right thumb, including regarding the ability to oppose the thumb; he displayed a gap between the thumb pad and fingers at a distance of one to two inches.  There was no limitation of finger flexion, no limitation of finger extension, and no additional limitation in range of motion for any fingers upon repetition.  The examiner documented the following functional loss regarding the Veteran's right thumb:  less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, atrophy of disuse, and mild thenar atrophy.  There was no pain upon palpation of the right thumb.  Muscle strength testing was rated as four out of five.  There was noted ankylosis of the carpometacarpal joint and the examiner noted that the right thumb was abducted and rotated so that the thumb pad faced the finger pads.  The weakness and limited range of motion of the right thumb on the dominant hand affected the functional use of the Veteran's entire hand in both fine motor skills, such as writing, and in doing more strenuous activities, such as twisting and turning door knobs, can openers, and car keys.  Other pertinent physical findings included scars related to the right thumb condition which were not painful, unstable, or with a total area greater than 39 square centimeters.  Additionally, the examiner noted that the Veteran experienced pain in the MCP joint of the right thumb with repetitive range of motion exercises.  Finally, the examiner noted that the Veteran did not utilize any assistive devices for his right thumb condition.  

X-ray imaging studies documented degenerative or traumatic arthritis of right hand in multiple joints, including severe degenerative change of the right first CMC joint space with mild degenerative change of the first MCP and IP joint space, respectively.  

Finally, the examiner noted the following functional impact upon the Veteran's ability to work:  pain caused cold weather and by the pressure of twisting, pulling, or pushing motions, limited ability to do manual work, and avoidance of shaking hands.  The Veteran reported considerably decreased pain since he retired.  Sedentary and light work did not cause a significant increase in pain, although the Veteran would have to carefully consider the duration of jobs and activities as repetitive or prolonged activities increased pain that would be less noted for the same activity done for short periods of time.  The Veteran stated that he would primarily uses his non-dominant left hand for medium to heavy work activities requiring the use of both hands.  

In December 2014, VA obtained an addendum medical opinion from a different VA examiner.  After review of the prior VA examination, the new VA examiner stated that the Veteran's disability was limited to the right thumb.  He noted that upon prior physical examination, there was a limitation of one to two inches between the thumb pad and the fingers, and there was no objective evidence of pain with the maneuvers of the examination.  Based on this, the examiner stated he would expect pain at and beyond the limiting point of motion, but would not expect more limitation of movement, as the noted range of motion was near the point of pain.  The examiner noted that if there additional limitation in range of motion, weakness, fatigue, or incoordination were to occur with repetitive use or during a flare-up, he would have to rely on speculation to quantitate any effect, absent seeing and measuring the condition during a witnessed flare-up.  

In a subsequent May 2015 VA addendum opinion from the same VA examiner who rendered the December 2014 VA addendum opinion, it was noted that the ankylosis of the first carpal-metacarpal joint noted upon examination in June 2007 would produce an unfavorable ankylosis.  

After reviewing the evidence, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for degenerative changes of the right thumb from June 7, 2012.  

Notably, a 20 percent disability rating is the maximum schedular rating warranted under DCs 5003, 5224, and 5228.  Therefore, the Board has carefully considered whether the Veteran's documented symptomatology during the rating period warrants the assignment of an extraschedular disability rating.  However, as discussed further below, the Board finds that an extraschedular rating is not warranted for any period on appeal.  

The most probative competent evidence during the rating period, including the VA examination reports in June 2012, December 2014, and May 2015, reflects that in June 2012, the Veteran displayed limitation of motion of the right thumb, including a gap between the thumb pad and fingers at a distance of one to two inches when attempting to oppose the thumb and fingers.  The December 2014 VA examiner also specified that there was a limitation of one to two inches between the thumb pad and the fingers.  The Board is mindful that such findings would typically warrant a 10 percent disability rating under the applicable rating criteria; however, it is significant that the May 2015 addendum opinion by the same VA examiner specified that the ankylosis of the first carpal-metacarpal joint noted upon examination in June 2007 would produce an unfavorable ankylosis.  

The Board has also again considered the relevant provisions which recognize painful motion of the joints as productive of disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Significantly, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell, supra.  In this case, the Veteran's painful limited motion is adequately contemplated by the assigned 20 percent disability rating for the rating period from June 7, 2012.  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for degenerative changes of the right thumb from June 7, 2012.  There is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


III.  Extraschedular & TDIU Consideration  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected degenerative changes of the right thumb that would render the schedular criteria inadequate.  The Veteran's symptoms regarding his degenerative changes of the right thumb, including primarily pain and limitation of motion, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability ratings for his level of impairment.  In other words, he did not have any symptoms from his service-connected right thumb disability that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render  inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's degenerative changes of the right thumb are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

Finally, the Board notes that a request for total disability rating for compensation based on individual unemployability (TDIU) is part of a claim for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence as discussed above does not reflect that the Veteran's service-connected degenerative changes of the right thumb, when considered alone, precludes him from securing or following a substantially gainful occupation.  Thus, a TDIU claim is not raised in the context of the Veteran's appeal.  


ORDER

An initial 10 percent disability rating for degenerative changes of the right thumb is granted prior to June 7, 2012; thereafter, an increased disability rating in excess of 20 percent is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


